Citation Nr: 0835501	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  07-15 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for service connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The veteran had active service from October 1967 to October 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied the claim.


FINDINGS OF FACT

The veteran experiences occupational and social impairment 
with deficiencies in work, thinking and mood, due to symptoms 
of suicidal ideation, difficulty in adapting to stressful 
circumstances including work, inability to establish and 
maintain effective relationships, audio and visual 
hallucinations, and violent ideation.


CONCLUSION OF LAW

The criteria for a 70 percent, but not higher, rating for 
PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the veteran's increased rating claim, 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran with 
respect to his claim for increased rating in March 2006.

The Board acknowledges that the VCAA letter sent in March 
2006 does not meet the requirements of Vazquez-Flores and is 
not sufficient as to content and timing, creating a 
presumption of prejudice as to these claims.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.

The veteran was provided with correspondence regarding what 
was needed to support his claim for increased rating.  
Specifically, the March 2006 notice letter advised the 
veteran that his statements, medical and employment records 
could be used to substantiate his claim, and the veteran can 
reasonably be expected to have understood the applicable 
diagnostic codes provided in the January 2007 statement of 
the case.

Based on the above, the veteran can be expected to have 
understood what was needed to support his claim, including 
the impact of his disability on his daily life.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, at the time of 
the VA examination in April 2006, the veteran stated that he 
has had increased problems with co-workers and supervisors at 
work and that he no longer is interested in activities such 
as golfing and fishing.  The veteran also stated that his 
daily life now involves only going to work, coming home, and 
going to sleep.  In summary, the Board submits that the above 
statements and evidence demonstrate the veteran's knowledge 
of the need to be worse to support his increased rating 
claim, with particular emphasis on an adverse impact on his 
daily life, and that notice deficiencies in this matter do 
not affect the essential fairness of adjudication.  Medical 
evidence relevant to the diagnostic codes was also elicited 
on the VA examination.  Therefore, the presumption of 
prejudice is rebutted, and no further development is required 
regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service medical records and private treatment records are 
associated with the claims folder, as are post-service VA 
examination and treatment records.  There is no indication 
that there are any outstanding pertinent documents or records 
that have not been obtained, or that are not adequately 
addressed in documents or records contained within the claims 
folder.  The veteran has also not indicated any intention to 
provide additional evidence in support of his claim. 

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).


III.  Entitlement to an Increased Rating in Excess of 50 
Percent for PTSD

Service connection for PTSD was established by an October 
2004 rating decision, at which time a 50 percent rating was 
assigned, effective from December 2003.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran is currently rated at 50 percent under 38 C.F.R. 
§ 4.130 Diagnostic Code 9411.  A rating of 50 percent is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (retention 
of only highly learned material, forgetting to complete 
tasks); impaired judgment, impaired abstract thinking; 
disturbances of motivation and mood; and difficulty 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 Diagnostic Code 9411 
(2007).  

The veteran is seeking an increased rating, and asserts that 
his PTSD has increased in severity.  A rating of 70 percent 
is warranted when there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

The veteran is diagnosed and being treated for PTSD at a VA 
hospital.  In VA outpatient records, psychiatrists stated 
that the veteran's Global Assessment of Functioning (GAF) 
score was between 55 and 65 for the periods of October 2004 
to August 2006, with a score of 65 being the most recent.  A 
GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994) (DSM-IV).  The veteran's GAF 
scores indicate moderate to mild symptoms or any moderate to 
mild difficulty in social, occupational, or school 
functioning.

During the most recent VA outpatient visit of record, in 
October 2006, the psychiatrist stated the veteran continued 
to experience visual hallucinations at both home and work.  A 
VA outpatient visit in June 2006 noted that the veteran 
experienced increased interpersonal difficulties on the job, 
and that he experienced increased violent ideation.  In March 
2006, during another VA outpatient visit, the veteran stated 
that he hears voices in his head while working and he talks 
to himself.  He has experienced an increase in suicidal 
ideation, stating that when he is driving to work or to home 
he thinks about crashing his car.  He also reported a loss of 
interest in things he used to enjoy, such as fishing and 
hunting.  Additionally, he reported seeing flashbacks when he 
drives.

In a statement from a licensed clinical social worker (LCSW) 
at a VA outpatient clinic, dated June 2006, the LCSW opined 
that the veteran's condition has declined, adding that the 
veteran has responded poorly to pharmacological intervention.  
The LCSW stated that the veteran's prognosis for improvement 
was poor at best.  The social worker noted that the veteran's 
symptoms have intensified over time, including 
hypervigilance, depression, social isolation, violent 
ideation, intrusive memories of combat, nightmares and 
impairment of sleep hygiene, feelings of detachment, panic, 
restricted affect and emotional volatility.  Additionally, 
the social worker stated that the veteran reported a 
disturbing increase in visual and auditory hallucinations 
both on the job and at home.  It was noted that the veteran 
has a very limited social network limited to family members.  
The social worker also reported his concern about the 
veteran's risk of loss of control in the workplace when he 
becomes stressed.

The veteran was afforded a VA examination in April 2006.  
During this examination, the veteran stated that he has had 
thoughts about ending his life, noting that in the past, he 
has not tried to kill himself, but at the present time, he 
had some fleeting thought about ending his life.  The veteran 
also noted he has thoughts about hurting or killing others, 
specifically co-workers.  He suggested that if he were to 
injure others he might do it with a knife.  The veteran 
indicated that he frequently hears noises that sound like 
voices and also sees visions.  He has fear about someone 
killing him in his apartment, and also has occasional fear 
about leaving his apartment.  The examiner stated that the 
veteran showed efforts to avoid thoughts, showed a markedly 
diminished interest or participation in significant 
activities, and demonstrated restricted range of affect.  The 
veteran also had symptoms of increased irritability, 
outbursts of anger, and problems concentrating.  The examiner 
stated that the veteran appeared to have sustained changes in 
functioning since the last examination, in the areas of 
affect, mental health, sleep, social life, and employment.  
Additionally, the examiner noted that the veteran appeared to 
have changes in psychosocial functioning and general quality 
of life that were noted in employment as well as in his 
social and interpersonal relationships.  The examiner stated 
that the veteran's PTSD symptoms appeared to be related to 
changes in impairment in his functional status as well as his 
quality of life.

A rating in excess of 70 percent is not warranted because 
although the veteran does have persistent delusions and 
hallucinations, he does not have total occupational and 
social impairment, as he continues to maintain some contact 
with his family and is able to maintain employment.  He does 
not exhibit grossly inappropriate behavior, inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relationships, own 
occupation or own name.

Based on the veteran's increasing inability to maintain 
effective relationships, occupational and social impairment, 
suicidal ideation, difficulty in adapting to stressful 
circumstances including work, outbursts of anger and 
increased irritability, the Board finds that the veteran's 
PTSD most nearly approximates a 70 percent rating, 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2007).


ORDER

Entitlement to a 70 percent, but no higher, rating for PTSD 
is granted, subject to statutory and regulatory provisions 
governing the payment of monetary benefits.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


